Citation Nr: 0200839	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  94-11 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and D.S.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from December 1964 to January 
1965; May 1971 to October 1974; and December 1990 to June 
1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In February 1996, the Board determined that the veteran had 
not submitted well-grounded claims for service connection for 
bilateral hearing loss and tinnitus and denied service 
connection for a right knee disorder.  In December 1998, the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court), vacated and remanded that portion of the Board's 
decision that concluded that the claim for service connection 
for tinnitus was not well grounded.  

In June 2000, the Board remanded this case for medical 
examination and opinion.  The case has now been returned to 
the Board for further appellate action.


FINDING OF FACT

The veteran's currently diagnosed tinnitus is not shown to be 
related to active duty.


CONCLUSION OF LAW

Tinnitus was not incurred in service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC) and the supplemental statement of 
the case (SSOC), provided to both the veteran and his 
representative, specifically satisfy the requirement at 
§ 5103 of the new statute.  They clearly notify the veteran 
and his representative of the evidence necessary to 
substantiate his claim. 

Additionally the Board finds that the duties to assist 
provided under the new statute at Section 5103(a) and 
implementing regulations, see 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)), have also been fulfilled and 
that all evidence and records identified by the veteran as 
plausibly relevant to his pending claim has been collected 
for review.  VA has accorded the veteran a personal hearing, 
VA examination and opinion in relation to his claim.

The veteran asserts that his tinnitus is related to military 
service.  Service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board has weighed both the positive and negative 
evidence, and concludes that the preponderance of the 
evidence is against the claim for service connection for 
tinnitus.

The veteran's service medical records are negative for 
complaints or findings of tinnitus.  At his September 1995 
personal hearing, however, the veteran reported that he had 
ringing in his ear that registered at different volumes.  He 
indicated that the ringing did not occur prior to his service 
in Southwest Asia.  He also noted that he worked and lived 
around large diesel-powered generators that ran 24 hours 
during his military service.  He was accompanied by an 
officer who served with the veteran between 1985 and 1988, 
who also testified that the veteran was exposed to loud 
noises during his tenure in the reserves.  

Service medical records dated in May 1991 relate that the 
veteran complained of hearing loss.  Initial audiology 
examination revealed hearing loss, and physical examination 
disclosed wax impaction.  After removal of the cerumen 
impaction, his hearing was considered normal on further 
audiology testing.  Significantly, the veteran failed to 
mention any problems regarding tinnitus at this time.  In 
fact, the service medical records do not show any complaints 
regarding ringing in the ear.

The Court pointed out that the veteran had over 18 years 
experience as a "practical nurse" and 19 years as a medical 
non commissioned officer (NCO).  A "practical nurse" is 
defined as a person who has had practical experience in 
nursing care but who is not graduate of any kind of nursing 
school; not to be confused with a licensed practical nurse.  
Dorland's Illustrated Medical Dictionary 1161 (27th ed. 
1985).  In light of the veteran's background, the Court held 
that he had the expertise to diagnose tinnitus.  
Consequently, the Board remanded the case for examination and 
opinion.  

The veteran underwent VA examination in July 2000.  The 
examiner was asked to express an opinion as to whether the 
veteran had tinnitus, and, if so, whether it was related to 
the veteran's military service.  After reviewing the 
veteran's medical history and examining the veteran, the 
examiner determined that that the veteran's intermittent 
tinnitus was unrelated to military service.  

The Board also finds that the evidence does not support the 
veteran's theory that tinnitus is a result of his military 
service.  The Board finds the opinion of the veteran to be 
less than persuasive in light of the record as a whole.  

As mentioned above, the veteran did not present any 
complaints of ringing in his ears during his active military 
service.  It seems feasible that he would report such 
symptoms at his ear examinations during service.  Certainly, 
given the weight that the Court placed upon the veteran's 
medical background as a practical nurse and medical NCO, he 
would be expected to comprehend the importance of an accurate 
notation of his symptoms and complaints in his medical 
record.  

In this case, the earliest reference to tinnitus of record is 
the June 1992 claim for service connection for hearing loss 
and tinnitus, which was filed by the veteran's representative 
approximately one year after the veteran's release from his 
last period of active military service.  It is the last 
period of service during which it is contended that the 
veteran developed tinnitus.

The earliest documentation of a complaint or report of 
tinnitus or ringing in the ears contained in a medical record 
or report is in the June 2000 VA examination report.  This is 
a significant period of time after his active military 
service.  The Board finds it notable that the more 
contemporaneous records, dated in 1991, concerning the 
veteran's hearing loss - which was attributed to cerumen 
impaction - do not refer to any complaints of tinnitus or 
ringing in the ears.  

The evidence to support the veteran's claim for service 
connection for tinnitus consists of the veteran's statements.  
The sole unbiased medical opinion addressing the possibility 
of a relationship between the claimed tinnitus and the 
reported noise exposure during the veteran's most recent 
period of active military service does not agree with the 
veteran's theory.  Rather, it concludes that the tinnitus is 
not related to this noise exposure.  The Board places great 
weight on the report of the VA examiner, due to his thorough 
review of the appellant's medical history, his discussion of 
the veteran's symptoms, his review of the contention 
regarding the etiology of tinnitus, and his expertise.  See 
Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Sklar v. 
Brown, 5 Vet. App. 140, 146 (1993).  

This Board member finds that it would require resorting to an 
excessive degree of speculation to conclude that the 
veteran's reported tinnitus is related to military service.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for tinnitus and there is no doubt to be resolved. 


ORDER

The claim for service connection for a tinnitus is denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

